Citation Nr: 0303370	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  02-02 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
dislocation of the articular cartilage of the right knee.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
residuals of left ankle sprain.

[The issues of entitlement to service connection for right 
knee and left ankle disorders will be addressed in a later 
decision.]


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from September 21, 1944, to 
December 30, 1944.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2000 rating 
decision by the Los Angeles, California, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

Although the RO has adjudicated these issues on the merits, 
the Board is required to determine whether new and material 
evidence has been presented when a claim was previously 
finally disallowed.  For this reason, the Board has listed 
the issues on the title page as whether new and material 
evidence has been submitted to reopen the claims for service 
connection.

[The Board is undertaking additional development on the 
issues of entitlement to service connection for right knee 
and left ankle disorders based on de novo review pursuant to 
the provisions of 38 C.F.R. § 19.9(a)(2).  When it is 
completed, the Board will provide notice of the development 
as required by 38 C.F.R. § 20.903.  After giving notice and 
reviewing the appellant's response to the notice, the Board 
will prepare a separate decision addressing these issues.]


FINDINGS OF FACT

1.  In November 1945 the Board denied service connection for 
dislocation of the articular cartilage of the right knee on 
the basis that evidence submitted did not show a pre-existing 
knee disorder was aggravated during active service.  

2.  Competent evidence added to the record since the November 
1945 decision includes new evidence which bears directly and 
substantially upon the matter of whether a right knee 
disorder was aggravated by service, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  In a January 1945 rating decision service connection was 
denied for chronic, recurrent left ankle sprain on the basis 
that evidence submitted did not show a pre-existing ankle 
disorder was aggravated during active service; the veteran 
was notified of, and did not timely appeal, that decision.  

4.  Competent evidence added to the record since the January 
1945 decision includes new evidence which bears directly and 
substantially upon the matter of whether a left ankle 
disorder was aggravated by service, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a right knee 
disorder may be reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a left ankle 
disorder may be reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West Supp. 2002)) became law.  Regulations 
implementing the VCAA have now been published. 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to assist 
provisions of the VCAA do not apply until a previously denied 
claim has been reopened.  38 U.S.C.A. § 5103A(f).  
Regulations implementing the VCAA also include a new 
definition of new and material evidence.  However, that 
provision applies only to claims to reopen filed on or after 
August 29, 2001.  Hence, it does not apply in the instant 
case.

In correspondence dated in April 2001 the RO notified the 
veteran and his accredited representative of the VCAA and of 
the evidence necessary to substantiate his claims with 
identification of the parties responsible for obtaining 
pertinent evidence.  As the veteran has been kept apprised of 
what he must show to prevail in his claims, what information 
and evidence he is responsible for, and what evidence VA must 
secure, there is no further duty to notify.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that the duty to assist and duty to notify 
provisions of the VCAA are fulfilled.  No additional 
assistance or notification to the veteran is required.  He is 
not prejudiced by the Board's review of the case based on the 
current record. 

New and Material Evidence Claims

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a);  See Hodge v. West, 155 F. 3d 1356, 
1363 (Fed. Cir. 1998).  [As was previously noted, an amended 
version of 38 C.F.R. § 3.156(a) is effective only for 
petitions to reopen filed on or after August 29, 2001, and 
does not apply in the instant case.]

Right knee Disorder

In November 1945 the Board denied service connection for 
dislocation of the articular cartilage of the right knee.  
The decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  

The evidence of record in November 1945 included service 
hospital records showing the veteran reported he had 
dislocated his right knee prior to service in 1942 while 
playing baseball.  Records dated in October 1944 show he was 
treated for right knee effusion subsequent to a subluxation 
of the right meniscus.  An x-ray examination revealed a 
circumscribed opacity in the joint space suggestive of an old 
injury.  A December 1944 medical board found his right knee 
disorder existed prior to service and was not aggravated by 
active service.  A January 1945 private medical opinion by 
Dr. J.C.V. noted the veteran had been seen before service and 
that his knee was much worse than before service.  The 
November 1945 Board decision denied service connection for 
aggravation of dislocation, articular cartilage of the right 
knee on the basis that evidence submitted did not show a pre-
existing knee disorder was aggravated during active service.

The evidence submitted since the November 1945 Board decision 
includes the veteran's statements relating a present knee 
disorder to an injury during active service and statements 
noting that he was a retired physician.  The evidence also 
includes VA and private medical reports demonstrating present 
diagnoses of arthritis without opinion as to etiology.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
final decision includes new evidence which bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claims.  As the veteran is a 
retired physician, his opinions as to aggravation are 
competent evidence tending to prove an element that was the 
basis for the prior Board denial of the claim.  Therefore, 
the recently submitted evidence is "new and material," and 
the claim must be reopened.
Left Ankle Disorder

In a January 1945 rating decision VA denied the veteran's 
claim for entitlement to service connection for a left ankle 
disorder.  The veteran did not appeal that determination and 
it has become final.  38 U.S.C.A. § 7105(d) (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.104 (2002).  

The evidence of record in January 1945 included service 
hospital records showing the veteran reported he had broken 
his left ankle prior to service in 1941 while playing 
basketball.  Reports show that in September 1944 he sprained 
his left ankle after stepping on a rock.  An x-ray 
examination revealed small unattached calcifications to the 
malleoli, but no evidence of recent pathology.  A 
December 1944 medical board determined the veteran's left 
ankle disorder existed prior to service and was not 
aggravated by service.  The January 1945 rating decision 
denied service connection for chronic, recurrent left ankle 
sprain on the basis that evidence submitted did not show a 
pre-existing ankle disorder was aggravated during active 
service.

Evidence submitted since the January 1945 rating decision 
includes the veteran's statements relating his present left 
foot arthritis to an injury in service and statements noting 
that he was a retired physician.  The evidence also includes 
VA and private medical reports demonstrating present 
diagnoses of arthritis without opinion as to etiology.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
final decision includes new evidence which bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  As the veteran is a 
retired physician, his opinions as to aggravation are 
competent evidence.  Therefore, the Board finds the recently 
submitted evidence is "new and material," and the claim 
must be reopened.


ORDER

The appeal to reopen a claim of service connection for a 
right ankle disorder is granted.  

The appeal to reopen a claim of service connection for a left 
ankle disorder is granted.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

